Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10329014 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a vertical takeoff and landing aircraft having a pair of M wings each having a pair of apexes, propulsion assemblies proximate to the apexes, wherein the rotors thereof having a tilting degree of freedom to generate thrust vectors and wherein, in the vertical takeoff and landing fight mode, the aircraft operates responsive to thrust-borne lift from the propulsion system; and wherein, in the forward flight mode, the aircraft operates responsive to wing-borne lift in a biplane orientation. The prior art further fails to teach a pod assembly; wherein, in the vertical takeoff and landing fight mode, the first wing is forward of the pod assembly, the second wing is aft of the pod assembly and the aircraft operates responsive to thrust-borne lift from the propulsion system; and wherein, in the forward flight mode, the first wing is below the pod assembly, the second wing is above the pod assembly and the aircraft operates responsive to wing-borne lift in a biplane orientation.

The prior art of record Alber et al. (US 2017/0101176) teaches a similar STOVL aircraft having M wings with propulsion systems thereon, however Alber fails to teach a tilting degree of freedom of the rotors wherein, in the vertical takeoff and landing fight mode, the aircraft operates responsive to thrust-borne lift from the propulsion system; and wherein, in the forward flight mode, the aircraft operates responsive to wing-borne lift in a biplane orientation.

The prior art of record from the University of Maryland “Air Launched Unmanned disaster relief delivery vehicle” provided by applicant and admitted prior art teaches a similar STOVL aircraft having a pod assembly; wherein, in the vertical takeoff and landing fight mode, the aircraft operates responsive to thrust-borne lift from the propulsion system; and wherein, in the forward flight mode, the first wing is below the pod assembly, the second wing is above the pod assembly and the aircraft operates responsive to wing-borne lift in a biplane orientation (see figs.). The prior art however fails to teach any details of M wings, including an airframe including first and second M-wings with first and second pylons extending therebetween, each M-wing having a pair of leading apexes with swept forward and swept back portions extending therefrom at a swept angle nor does it show the first wing forward of the pod assembly and the second wing aft of the pod assembly in vertical take off and landing mode. It would not have been obvious to combine the above reference with Alber as it would require undue hindsight reconstruction and re-engineering the airplane of the university of Maryland.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619